DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The instant first office action on the merits is in response to communication filed on 12/03/2019.
Claims 1-22 are pending of which claims 1, 9,  and 16 are independent.  The independent claims are supported by the provisional document and have a priority of 12/03/2018.
The IDS(s) submitted on 04/01/2020 is being considered and includes relevant prior art applied in the rejection below.
			  Internet Communications

Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to “a computer-readable tangible storage medium “ and since medium incorporates transitory component such as signal and carrier wave and anything containing signal/carrier wave is not a process, machine, manufacture, or composition of matter.
Claim Objections
Claim 9 is objected to because of the following informalities:  Line 10, the word “has” needs to be changed to “hash”.  Appropriate correction is required.
Claims 6-8, in each claim Line 1, the phrase reciting “The network system of claim 1…” needs to be amended to recite “The network apparatus system of claim 1”.  Appropriate correction is required.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  Claims 5, 11, and 18 recite “…rehashing the packet count and Flow ID in the first section using the second hash function…rehashing the packet count in the second section using the first hash function.” and these limitations lack proper antecedent in the provisional document as well as the specification. The limitation needs to be added to the specification to make the record clear and the priority granted to these claims is the filing date of 12/03/2019.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, 6- 10, 12, 13, 15, 16, 17, 19, 20, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dharmapurikar et al (US 20180048571 A1) in view of Yang et al (“Elastic Sketch: Adaptive and Fast Network -Wide Measurements”, ACM, August 2018 - submitted in IDS of 04/01/2020)

	Regarding claim 1, Dharmapurikar discloses a network apparatus system (i.e. Fig. 6 and Fig. 7 show such a network apparatus), comprising:
	header parsing circuitry (i.e. header processing circuitry in Fig. 6  involves interfaces 168 receiving the header and parsed using CPU 162 containing memory 161 and processor 163; in Fig. 7 header processing circuitry contains processor 710 and memory 715/cache 712/ROM 720/RAM 725)  to parse a header of a data packet (see paragraphs 19 and 24 with respect Fig. 2 and step 320 in Fig. 3 where fields are extracted from a header to construct a flow key) having flow identification (ID) information (See paragraph 33 indicating a flow is identified by a Flow Key which is 300 bits and composed from fields extracted from the header indicating source/destination IP address and source/destination port) , the data packet being part of a first (i.e. large data/elephant flow - paragraphs 17 and 19 where Fig. 2 block 240 when Byte Count >Threshold ) or second packet flow (i.e. small data/mice flow - paragraph 17 where Fig. 2 block 240 when Byte Count < Threshold) and being associated with data packets being sent or received by the network apparatus (i.e. see Fig. 2 packet 210 and Fig. 3 block 310 packet is received - see paragraphs 19 and 24); and
i.e. Fig. 6 CPU 162 comprising Memory 161 and Processor 163) to generate a See Fig. 2 Large-Data/Elephant Flow Table 11 with packet count 258 - see paragraph 23);
thei.e. see paragraph 15 on buckets/slots in flow hash table 10 and large-data flow table 11 ), a bucket (i.e. seeing Large Data Flow Table 11 and Flow Hash Table 10 as merged entity each row of the merged entity can be considered a bucket - first section of the bucket being the Large-Data Flow Table 10 entry and the second section being Flow Hash Table 10) includes a first section (i.e. Large-Data Flow Table 11 ) including a first data field to store flow ID (i.e. Fig. 2 Flow Key 254)  and packet count data (i.e. Fig. 2 Packet Count 258) of at least a portion the data packets associated with the first (i.e. Large-Data Flow Table 11 ) or second packet flow, the bucket also having a second section (i.e. Flow Hash Table 10) having a second data field to storeFig. 2 byte count 236) of at least a portion the data packets associated with the first or second packet flow(i.e. Flow Hash Table 10). (see paragraphs 20-22 and 24)
	Dharmapurikar fails to clearly teach sketch circuitry to generate a sketch table and the bucket having second section having a second data field to store packet count data. (i.e. Dharmapurikar clearly teaches a second data field to store data count in bytes and from count in bytes it is straight forward to determine packet counts given each packet )
	Yang discloses sketch circuitry (i.e. Sections 6 and 6.1 - P4, FPGA, GPU platforms, and CPU, multi-core CPU and OVS circuitry to generate Elastic sketch tables) to generate a sketch table (i.e. Section 3 Elastic Sketches are discussed and Fig. 1 and Fig 7 show a sketch table containing two sections - Heavy/Elephant part (i.e. first section [i.e. flow ID and packet count as vote + is stored for each heavy flow - Section 3.1 1st paragraph and Section 3.1.1 on page 564)]) and Light/Mouse part (i.e. second section [counter for each mouse flow is incremented and stored as shown in Fig, 1 a CM (Count-Mini) sketch and detailed in Section 3.1.1 2nd paragraph and case 3 on page 564 and in Section 1.2 last two paragraphs on page 562 indicate the actual flow id of Light/Mouse flows is not stored like Applicant’s invention. See also last two paragraphs Section 2.2 on page 563) and the bucket having second section  (Light/Mouse part (i.e. second section [counter for each mouse flow is incremented and stored as shown in Fig, 1 a CM (Count-Mini) sketch and detailed in Section 3.1.1 2nd paragraph and case 3  - all on page 564 and in Section 1.2 last two paragraphs(i.e. page 562) indicate the actual flow id of Light/Mouse flows is not stored like Applicant’s invention. See also last two paragraphs Section 2.2 (i.e. page 563) having a second data field to store packet count data. (See Section 3.1.2 4th paragraph on page 565 partially reciting [“ …In the light part, we do not record the flow ID, and only record the sizes of mice flows, and thus can use many small counters (e.g., 8-bit counters), while traditional sketch needs to use a few large counters (e.g., 32- bit counters) to accommodate the elephant flows. Therefore, our light part can be very accurate. In summary, the accuracy of both elephant and mice flows is high.”])
	In view of the above, having the system of Dharmapurikar and then given the well- established teaching of Yang, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Dharmapurikar as taught by Yang, since Yang states in the abstract and last two paragraphs of Section 1.2 that the modification results in a novel sketch that profiles the network flow by separating heavy/elephant and low/mouse flows without recording unnecessary information saves memory with much faster speed and much smaller error rate than the prior art.
	Regarding claim 9, Dharmapurikar discloses a computer-readable tangible storage medium including one or more storage devices (Fig. 6 memory 161 and Fig. 7 memory 712, 715, 720, 725) having stored thereon, individually or in combination, instructions that, when executed by one or more processors (Fig. 6 processor 163   and Fig. 7 processor 710) , result in the following operations comprising:
	generate a See Fig. 2 Large-Data/Elephant Flow Table 11 with packet count 258 - see paragraph 23);
	thei.e. see paragraph 15 on buckets/slots in flow hash table 10 and large-data flow table 11 ), a bucket (i.e. seeing Large Data Flow Table 11 and Flow Hash Table 10 as merged entity each row of the merged entity can be considered a bucket - first section of the bucket being the Large-Data Flow Table 10 entry and the second section being Flow Hash Table 10) includes a first section (i.e. Fig. 2 Large-Data Flow Table 11 ) including a plurality of data fields (i.e. Fig. 2 Flow Key 254 and Packet Count 258, Byte Count for Period 262);
	said bucket also having a second section (i.e. Fig. 2 Flow Hash Table 10) having a plurality of data fields (i.e. Fig. 2 i.e. Flow Signature 234 and Byte Count 236) 
	hash the embedded flow ID (i.e. see paragraphs 19-20 and Flow Key determined from the header of the incoming packet is hashed by hash function H1 216 in Fig. 2 to generate hashed flow signature 218)  information with a first hash function (Fig. 2 H1 216) to generate flow ID (i.e. Fig. 2 Flow Signature 218) and packet count data into a data field (i.e. Packet Count 258 in Large-Data Flow Table 11 in Fig. 2) of the first section. (i.e. Fig. 2 Large-Data Flow Table 11  - Paragraphs 19-20)
	Dharmapurikar fails to clearly teach a sketch table and hash the embedded flow ID with a second hash function to generate packet count data into
a data field of the second section.
	Yang teaches a sketch table (i.e. Section 3 Elastic Sketches are discussed and Fig. 1 and Fig 7 show a sketch table containing two sections - Heavy/Elephant part (i.e. first section [i.e. flow ID and packet count as vote + is stored for each heavy flow - Section 3.1 1st paragraph and Section 3.1.1 on page 564)]) and Light/Mouse part (i.e. second section [counter for each mouse flow is incremented and stored as shown in Fig, 1 a CM (Count-Mini) sketch and detailed in Section 3.1.1 2nd paragraph and case 3 on page 564 and in Section 1.2 last two paragraphs on page 562 indicate the actual flow id of Light/Mouse flows is not stored like Applicant’s invention. See also last two paragraphs Section 2.2 on page 563) and hash the embedded flow ID (CM sketch in Fig. 1 constitutes 2nd section - light part - flow IDs are extracted from mouse flows and hashed with a second hash function h(.) - see Section 3.1 paragraph 1 and Section 3.1.1 paragraph 2 ) with a second hash function (i.e. h(.) is the 2nd hash function - Section 3.1.1 paragraph 2 ) to generate packet count data (counter w for each mouse flow in Light part in Fig. 1) into a data field (field freq in Fig. 1 stores packet count for each mouse flow of the second section/Light Part) of the second section. (See Section 3.1.1 the first  2 paragraphs discusses hashing the first flow id of an elephant/heavy flow in the heavy part of Fig. 1 with first hash function h(.) and hashing the flow id of a mouse/light flow in the low part of Fig. 1 with hash function g(.) and updates packet count in w counter in the freq field in Fig,. 1) 
	In view of the above, having the medium of Dharmapurikar and then given the well- established teaching of Yang, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the medium of Dharmapurikar as taught by Yang, since Yang states in the abstract and last two paragraphs of Section 1.2 that the modification results in a novel sketch that profiles the network flow by separating heavy/elephant and low/mouse flows without recording unnecessary information saves memory with much faster speed and much smaller error rate than the prior art.
	Regarding claim 16, Dharmapurikar discloses a method comprising generating a See Fig. 2 Large-Data/Elephant Flow Table 11 with packet count 258 - see paragraph 23);
	the i.e. see paragraph 15 on buckets/slots in flow hash table 10 and large-data flow table 11 ), each bucket (i.e. seeing Large Data Flow Table 11 and Flow Hash Table 10 as merged entity each row of the merged entity can be considered a bucket - first section of the bucket being the Large-Data Flow Table 10 entry and the second section being Flow Hash Table 10) includes a first section (i.e. Fig. 2 Large-Data Flow Table 11 ) including a plurality of data fields (i.e. Fig. 2 Flow Key 254 and Packet Count 258, Byte Count for Period 262), each data field of the first section (i.e. Large-Data Flow Table 11 )to store flow ID(i.e. Fig. 2 Flow Key 254)   and packet count data (i.e. Fig. 2 Packet Count 258)
each bucket also having a second section (i.e. Fig. 2 Flow Hash Table 10) having a plurality of data fields (i.e. Fig. 2 i.e. Flow Signature 234 and Byte Count 236 - recorded for each flow), each data field (i.e. Fig. 2- Byte Count 236 - recorded for each flow) of the second section(i.e. Flow Hash Table 10).
 to store  (i.e. Fig. 2- Byte Count 236 - recorded for each flow)
	hash the embedded flow ID (i.e. see paragraphs 19-20 and Flow Key determined from the header of the incoming packet is hashed by hash function H1 216 in Fig. 2 to generate hashed flow signature 218)  information with a first hash function (Fig. 2 H1 216) to generate flow ID (i.e. Fig. 2 Flow Signature 218) and packet count data into a data field (i.e. Packet Count 258 in Large-Data Flow Table 11 in Fig. 2) of the first section. (i.e. Fig. 2 Large-Data Flow Table 11  - Paragraphs 19-20)
	Dharmapurikar fails to clearly teach a sketch table and each bucket having second section having a second data field to store packet count data and hashing the embedded flow ID with a second has function to generate packet count data into
a data field of the second section.
	Yang teaches a sketch table (i.e. Section 3 Elastic Sketches are discussed and Fig. 1 and Fig 7 show a sketch table containing two sections - Heavy/Elephant part (i.e. first section [i.e. flow ID and packet count as vote + is stored for each heavy flow - Section 3.1 1st paragraph and Section 3.1.1 on page 564)]) and Light/Mouse part (i.e. second section [counter for each mouse flow is incremented and stored as shown in Fig, 1 a CM (Count-Mini) sketch and detailed in Section 3.1.1 2nd paragraph and case 3 on page 564 and in Section 1.2 last two paragraphs on page 562 indicate the actual flow id of Light/Mouse flows is not stored like Applicant’s invention. See also last two paragraphs Section 2.2 on page 563) and each bucket having second section  (Light/Mouse part (i.e. second section [counter for each mouse flow is incremented and stored as shown in Fig, 1 a CM (Count-Mini) sketch and detailed in Section 3.1.1 2nd paragraph and case 3  - all on page 564 and in Section 1.2 last two paragraphs(i.e. page 562) indicate the actual flow id of Light/Mouse flows is not stored like Applicant’s invention. See also last two paragraphs Section 2.2 (i.e. page 563) having a second data field to store packet count data. (See Section 3.1.2 4th paragraph on page 565 partially reciting [“ …In the light part, we do not record the flow ID, and only record the sizes of mice flows, and thus can use many small counters (e.g., 8-bit counters), while traditional sketch needs to use a few large counters (e.g., 32- bit counters) to accommodate the elephant flows. Therefore, our light part can be very accurate. In summary, the accuracy of both elephant and mice flows is high.”])
and hashing the embedded flow ID (CM sketch in Fig. 1 constitutes 2nd section - light part - flow IDs are extracted from mouse flows and hashed with a second hash function h(.) - see Section 3.1 paragraph 1 and Section 3.1.1 paragraph 2 ) with a second hash function (i.e. h(.) is the 2nd hash function - Section 3.1.1 paragraph 2 ) to generate packet count data (counter w for each mouse flow in Light part in Fig. 1) into a data field (field freq in Fig. 1 stores packet count for each mouse flow of the second section/Light Part) of the second section. (See Section 3.1.1 the first  2 paragraphs discusses hashing the first flow id of an elephant/heavy flow in the heavy part of Fig. 1 with first hash function h(.) and hashing the flow id of a mouse/light flow in the low part of Fig. 1 with hash function g(.) and updates packet count in w counter in the freq field in Fig,. 1) 
	In view of the above, having the method of Dharmapurikar and then given the well- established teaching of Yang, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Dharmapurikar as taught by Yang, since Yang states in the abstract and last two paragraphs of Section 1.2 that the modification results in a novel sketch that profiles the network flow by separating heavy/elephant and low/mouse flows without recording unnecessary information saves memory with much faster speed and much smaller error rate than the prior art.
	Regarding claim 3, Dharmapurikar modified by Yang discloses the network apparatus of claim 1.  Dharmapurikar discloses to hash the embedded flow ID (i.e. see paragraphs 19-20 and Flow Key determined from the header of the incoming packet is hashed by hash function H1 216 in Fig. 2 to generate hashed flow signature 218)  information with a first hash function (Fig. 2 H1 216) to generate flow ID (i.e. Fig. 2 Flow Signature 218) and packet count data into a data field (i.e. Packet Count 258 in Large-Data Flow Table 11 in Fig. 2) of the first section. (i.e. Fig. 2 Large-Data Flow Table 11  - Paragraphs 19-20)
	Dharmapurikar fails to clearly teach to hash the embedded flow ID with a second hash function to generate packet count data into a data field of the second section.
	Yang discloses to hash the embedded flow ID (CM sketch in Fig. 1 constitutes 2nd section - light part - flow IDs are extracted from mouse flows and hashed with a second hash function h(.) - see Section 3.1 paragraph 1 and Section 3.1.1 paragraph 2 ) with a second hash function (i.e. h(.) is the 2nd hash function - Section 3.1.1 paragraph 2 ) to generate packet count data (counter w for each mouse flow in Light part in Fig. 1) into a data field (field freq in Fig. 1 stores packet count for each mouse flow of the second section/Light Part) of the second section. (See Section 3.1.1 the first  2 paragraphs discusses hashing the first flow id of an elephant/heavy flow in the heavy part of Fig. 1 with first hash function h(.) and hashing the flow id of a mouse/light flow in the low part of Fig. 1 with hash function g(.) and updates packet count in w counter in the freq field in Fig,. 1) 
	In view of the above, having the system of Dharmapurikar and then given the well- established teaching of Yang, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Dharmapurikar as taught by Yang, since Yang states in the abstract and last two paragraphs of Section 1.2 that the modification results in a novel sketch that profiles the network flow by separating heavy/elephant and low/mouse flows without recording unnecessary information saves memory with much faster speed and much smaller error rate than the prior art.
	Regarding claim 4, Dharmapurikar modified by Yang discloses the network apparatus of claim 1.  Dharmapurikar discloses further comprising counter circuitry (Fig. 6 Memory 161 containing instruction for counting packets and execution coupled with processor 163 ) to increment packet data count (i.e. Packet Count 258 in Large-Data Flow Table 11 counting packets in large/elephant flow identified by Flow Key 254 in Fig. 2 - paragraphs 23 and 34 and to count it has to be incremented with the packet being identified  ) in the first section based on flow ID information. (section 1 is  Large-Data Flow Table 11 in Fig.2  counting packets in large/elephant flow)
	Dharmapurikar fails to disclose to increment packet count data in second section based on flow ID information.
	Yang discloses to increment packet count data in second section(Light/Mouse part (i.e. second section [counter for each mouse flow is incremented and stored as shown in Fig, 1 a CM (Count-Mini) sketch and detailed in Section 3.1.1 2nd paragraph and case 3  - all on page 564 and in Section 1.2 last two paragraphs(i.e. page 562) indicate the actual flow id of Light/Mouse flows is not stored like Applicant’s invention. See also last two paragraphs Section 2.2 (i.e. page 563) based on flow ID information. (i.e. See page 564 second column case 3 where counter is incremented based on flow id f of a mouse flow.  See also Section 3.1.2 4th paragraph on page 565 partially reciting [“ …In the light part, we do not record the flow ID, and only record the sizes of mice flows, and thus can use many small counters (e.g., 8-bit counters), while traditional sketch needs to use a few large counters (e.g., 32- bit counters) to accommodate the elephant flows. Therefore, our light part can be very accurate. In summary, the accuracy of both elephant and mice flows is high.”])
	In view of the above, having the system of Dharmapurikar and then given the well- established teaching of Yang, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Dharmapurikar as taught by Yang, since Yang states in the abstract and last two paragraphs of Section 1.2 that the modification results in a novel sketch that profiles the network flow by separating heavy/elephant and low/mouse flows without recording unnecessary information saves memory with much faster speed and much smaller error rate than the prior art.
	Regarding claim 6, Dharmapurikar modified by Yang discloses the network apparatus system of claim 1 includes sketch circuitry.  Dharmapurikar fails to disclose to determine if the data fields of a bucket are full, and to select and remove at least one data field entry in the first section. 
	Yang discloses if the data fields of a bucket are full, and to select and remove at least one data field entry in the first section. (See Section 3.4 and Fig. 5 - on page 567 Column 1 recites “…If an incoming packet is mapped into a bucket in which all flows are larger than T2, we regard the bucket is full….”  and in the same section it is disclosed if the bucket is full more than one flow is removed from the first section/heavy part.)
	In view of the above, having the system of Dharmapurikar and Yang and then given the well- established teaching of Nakashima, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Dharmapurikar and as taught by Nakashima, since Nakashima states in paragraphs 8 and 10 that the modification results in providing a data processing device which is arranged to include a cache memory inside an accelerator so as to eliminate the need for data transfer between the accelerator and the cache memory and accordingly make it possible to reduce overhead to a larger extent.
	Regarding claim 7, Dharmapurikar modified by Yang discloses the network apparatus system of claim 1 includes sketch circuitry.  
	Dharmapurikar fails to disclose to determine if the data fields of the first section are full, and to select and remove at least one data field entry in the first section. (See Section 3.4 and Fig. 5 - on page 567 Column 1 recites “…If an incoming packet is mapped into a bucket in which all flows are larger than T2, we regard the bucket is full….”  and in the same section it is disclosed if the bucket is full which effectively means all data fields are field as shown in Fig. 5  more than one flow (i.e. data field entry ) is removed from the first section/heavy part.)
	In view of the above, having the system of Dharmapurikar and Yang and then given the well- established teaching of Nakashima, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Dharmapurikar and as taught by Nakashima, since Nakashima states in paragraphs 8 and 10 that the modification results in providing a data processing device which is arranged to include a cache memory inside an accelerator so as to eliminate the need for data transfer between the accelerator and the cache memory and accordingly make it possible to reduce overhead to a larger extent.
	Regarding claim 8, Dharmapunkar discloses the network apparatus system of claim 1, wherein the data field of the first section to store flow ID (i.e. in Fig. 2 data field Flow Key 254 in first section/Large Data Flow Table 11) and packet count data (i.e. in Fig. 2 data field Packet Count 258 in first section/Large Data Flow Table 11) for heavy packet flows (Large Data Flows in Large-Data Flow Table 11 ), and the data field of the second section (i.e. Fig. 2 Flow Hash Table 10 ) to store light data flows (mice/mouse flows - paragraphs 17 and 44 are light data flows stored in Flow Hash Table 10); wherein a heavy data flow has significantly more data packets than a light data flow. (Fig. 2 block 240 and Fig. 4 block 430 give a measure of determining Large Data Flow has heavy packet flows if it is greater than a predetermined threshold)
	Regarding claim 10, claim 10 is rejected in the same scope of claim 4.
	Regarding claim 12, claim 12 is rejected in the same scope of claim 6.
	Regarding claim 13, claim 13 is rejected in the same scope of claim 7.
	Regarding claim 15, claim 15 is rejected in the same scope of claim 8.
	Regarding claim 17, claim 17 is rejected in the same scope of claim 4.
	Regarding claim 19, claim 19 is rejected in the same scope of claim 6.
	Regarding claim 20, claim 20 is rejected in the same scope of claim 7.
	Regarding claim 22, claim 22 is rejected in the same scope of claim 8.

Claims 2 , 14, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dharmapurikar et al (US 20180048571 A1) in view of Yang et al (“Elastic Sketch: Adaptive and Fast Network -Wide Measurements”, ACM, August 2018 - submitted in IDS of 04/01/2020) and further in view of Nakashima et al (US 20180089141 A1).
	Regarding claim 2, Dharmapurikar discloses the network apparatus of claim 1, including cache memory  circuitry (i.e. Fig. 7 Cache 712)  but fails to disclose further the cache memory circuitry having a cache line byte size; wherein a byte size of each bucket is a non-zero, whole number multiple of the cache line byte size.
	Nakashima discloses the cache memory circuitry (i.e. Fig. 13 is a cache memory circuit per paragraphs 23, 74 and 102. See also Figs. 5 and 8 ) having a cache line byte size (Fig. 6 and paragraph 0079 indicate in memory cache 606 there are 512 cache lines and each cache line is made up of 8 consecutive words and each word is 8 byte and give a 64 byte size) ; wherein a byte size of each bucket (i.e. bucket can be way or cache memory) is a non-zero (i.e. bucket is a way containing 8 words from right to left and is non-zero), whole number multiple of the cache line byte size.(i.e. it is 1 times a cache line byte size of 64 bytes and 32KB (512 times 64 bytes) is the 512 cache lines of the cache memory - see paragraphs 42, 56, and 79 at the minimum with respect to Figs. 6, 8, and 13)
	In view of the above, having the system of Dharmapurikar and Yang and then given the well- established teaching of Nakashima, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Dharmapurikar and as taught by Nakashima, since Nakashima states in paragraphs 8 and 10 that the modification results in providing a data processing device which is arranged to include a cache memory inside an accelerator so as to eliminate the need for data transfer between the accelerator and the cache memory and accordingly make it possible to reduce overhead to a larger extent.
	Regarding claim 21, Dharmapurikar modified by Yang discloses the method of claim 16, but Dharmapurikar modified by Yang fails to disclose wherein a byte size of each bucket is a non-zero, whole number multiple of a cache line byte size.
	Nakashima discloses wherein a byte size of each bucket (i.e. bucket can be way or cache memory) is a non-zero (i.e. bucket is a way containing 8 words from right to left and is non-zero), whole number multiple of the cache line byte size.(i.e. it is 1 times a cache line byte size of 64 bytes and 32KB (512 times 64 bytes) is the 512 cache lines of the cache memory - see paragraphs 42, 56, and 79 at the minimum with respect to Figs. 6, 8, and 13. Note also that Fig. 6 and paragraph 0079 indicate in memory cache 606 there are 512 cache lines and each cache line is made up of 8 consecutive words and each word is 8 byte and give a 64 byte size)
	In view of the above, having the method of Dharmapurikar and Yang and then given the well- established teaching of Nakashima, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Dharmapurikar and as taught by Nakashima, since Nakashima states in paragraphs 8 and 10 that the modification results in providing a data processing device which is arranged to include a cache memory inside an accelerator so as to eliminate the need for data transfer between the accelerator and the cache memory and accordingly make it possible to reduce overhead to a larger extent.
	Regarding claim 14, claim 14 is rejected in the same scope as claim 2.
Allowable Subject Matter
Claims 5, 11, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HABTE MERED whose telephone number is (571)272-6046. The examiner can normally be reached Monday - Friday 12-10 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HABTE MERED/Primary Examiner, Art Unit 2474